Citation Nr: 0126827	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  99-25 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
enucleation of the left eye.

2.  Entitlement to service connection for testicular atrophy 
due to mumps.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
October 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from September 1998 and October 1999 
decisions of the Department of Veterans Affairs (VA) Houston 
Regional Office (RO), which determined that new and material 
evidence to reopen a claim of service connection for 
enucleation of the left eye had not been submitted and denied 
service connection for testicular atrophy due to mumps.

In October 1999, the RO also denied service connection for a 
dermatologic disability, claimed as rash.  The veteran did 
not initiate an appeal with respect to that issue.  Thus, 
that matter is not before the Board at this time.  38 C.F.R. 
§§ 20.200, 20.201, 20.300 (2001).


FINDINGS OF FACT

1.  By November 1948 rating decision, the RO denied service 
connection for enucleation of the left eye; he was notified 
of that decision and failed to initiate an appeal within one 
year thereafter.  

2.  Evidence received since the November 1948 decision does 
not bear directly and substantially on the specific matter 
under consideration, is cumulative or redundant, and is not, 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered to 
decide fairly the merits of the claim.

3.  The veteran's current testicular atrophy is shown to be 
linked to an in-service episode of mumps.

CONCLUSIONS OF LAW

1.  The November 1948 rating decision denying service 
connection for enucleation of the left eye is final.  
38 U.S.C.A. § 7105 (c) (West 1991); Veterans Regulation No. 
2(a), pt. II, par. III; VA Regulations 1008 & 1009, effective 
Jan. 25, 1936 to Dec. 31, 1957; now 38 C.F.R. § 20.1103 
(2001).  

2.  No new and material evidence has been received to warrant 
reopening of the issue of service connection for enucleation 
of the left eye.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).  

3.  Testicular atrophy was incurred during the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1(m), 3.6, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

March 1943 service medical records indicate that the veteran 
had the mumps.  His September 1946 service discharge medical 
examination indicated that his genito-urinary system was 
normal, that he had no eye abnormality, and that his vision 
was 20/20, bilaterally.  

A November 1948 VA medical examination report indicated that 
in October 1947, he was treated for a penetrating wound to 
the eye.  In November 1947, the eye was enucleated.  

By November 1948 rating decision, the RO denied service 
connection for enucleation of the left eye.  The RO notified 
him of its determination and advised him of his appellate 
rights.  He did not appeal that decision within the statutory 
period, and it became final.  

December 1983 VA medical progress notes indicate that his 
left eye was enucleated in 1946 from trauma.  April 1990 VA 
medical records indicate that his left eye was enucleated, 
secondary to trauma in 1942.  

In his June 1998 attempt to reopen his claim of service 
connection for left eye enucleation, he stated that he was 
hit in the left eye during service and did not receive proper 
treatment.  Following his service discharge, a wood chip 
entered his left eye and it became immediately inflamed.  He 
indicated a Dr. R. Lenon told him that his left eye could not 
be saved, and it was removed in 1947.  

In an August 1998 letter, he stated that after being hit in 
the left eye during service he could no longer see well and 
that he was not furnished appropriate medical treatment.  
According to him, after discharge when he got hit in the left 
eye by a wood chip a physician told him that the left eye had 
an infection in it and could not be saved so it was removed.  

By September 1998 rating decision, the RO denied service 
connection for left eye enucleation because new and material 
evidence had not been submitted.  

In a letter from his sister, apparently received at the RO in 
March 1999, she stated that very shortly after service, he 
began to experience problems with his eye.  He left town and 
when she saw him again in Christmas 1947, his eye had been 
removed.  

By letter in March 1999, his brother indicated that the 
veteran lost his eye in September 1946.

In September 1999, he filed a claim of service connection for 
a rash and testicular atrophy secondary to mumps suffered in 
1943.  

By October 1999 decision, the RO again denied service 
connection for enucleation of the left eye as no new and 
material evidence had been submitted.  The RO also denied 
service connection for testicular atrophy due to mumps and a 
skin disability.  

May 2000 VA medical records reflect a diagnosis of atrophic 
testicles, bilaterally.  A history of mumps followed by 
chronic testicular pain was noted.

A July 2000 VA progress note indicated that his testicles 
were smaller than expected and soft.  They were tender to 
palpation bilaterally.  The left testicle had a tender mass.  
The examiner indicated that the testicles appeared atrophied, 
as claimed by the veteran.  A scrotal echogram performed that 
month revealed that the testes were normal in size and that 
there was no intratesticular mass, but there were some 
calcifications in the right testicle and bilateral small 
epidermal cysts.  Later, VA clinical records indicated that 
testicular pain was secondary to scarring due to mumps in 
1943 as pain had been chronic since that time.  

On October 2000 VA medical examination for purposes unrelated 
to this appeal, he reported mumps in 1943, and the examiner 
noted that he was being followed at the urology clinic.  

In August 2001, he testified at a hearing before the 
undersigned that in 1947, during service, he was hit in the 
eye by a tree branch during a march.  He stated that he was 
required to complete the march and sought medical attention 
the following morning.  Apparently, he was prescribed eye 
drops and bed rest.  After that incident, sunlight caused eye 
pain.  Every time he sought eye treatment, he reported he was 
given extra duties.  A year after service, he continued to 
have eye problems and a splinter entered his eye while he was 
chopping wood.  It reportedly became infected and, according 
to the veteran, a physician told him that had he not had an 
underlying injury, his eye would not have become infected so 
quickly.  The veteran also testified that he was hospitalized 
for mumps in 1943 for about three weeks.  After that, he 
complained of "problems with my groin" on an obstacle 
course, walked with a limp and sought medical attention, but 
was not examined.  Instead, he stated that he was given pills 
and told to return to duty.  The veteran opined that he was 
returned to duty too soon after he contracted mumps and that 
was the cause of his testicular atrophy.  He stated that he 
had two children, aged 39 and 40.  

Law and Regulations

New and Material Evidence (Left Eye Enucleation)

As noted above, the veteran's claim of service connection for 
left eye enucleation was previously denied in a November 1948 
rating decision that became final.  38 U.S.C.A. § 7105(c); 
Veterans Regulation No. 2(a), pt. II, par. III; VA 
Regulations 1008 & 1009, effective Jan. 25, 1936 to Dec. 31, 
1957; now 38 C.F.R. § 20.1103.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).  

Pursuant to 38 C.F.R. 3.156(a), "new and material evidence" 
is evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
is not cumulative or redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  The Federal Circuit has 
emphasized that while not every piece of new evidence is 
"material," some new evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it may not 
eventually convince VA to alter its prior adverse decision.  
See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 1998).

In this case, the evidence associated with the claims folder 
since the last final rating decision in November 1948 
includes December 1983 VA medical records indicating that the 
left eye was enucleated due to trauma, April 1990 VA medical 
records indicating that the left eye was enucleated in 1942 
secondary to trauma, an August 1998 letter from the veteran 
stating that a physician told him that his left eye became 
infected during service, and March 1999 letters from his 
brother and sister each providing conflicting information 
regarding the enucleation of his left eye.  Also, now 
associated with the claims file is his lay hearing testimony 
indicating that he suffered left eye pain ever since the in-
service injury and that had he not had an underlying injury, 
his left eye would not have become infected as quickly 
following the post-service splinter injury.

Obviously, this evidence is new as it was not previously of 
record.  However, the evidence is not material as it does not 
contribute to a more complete picture of the origin of the 
veteran's claimed disability.  38 C.F.R. § 3.156(a); Hodge, 
155 F.3d at 1363.  The contemporaneous evidence from November 
1948 shows that in October 1947, he was treated for a 
penetrating wound to the eye and that the eye was enucleated 
a month later.  That report demonstrates that the cause of 
the left eye enucleation was a post-service injury.  The new 
evidence does not contradict that finding.  The Board 
recognizes that an April 1990 VA medical notation indicates 
that the left eye enucleation took place in 1942.  However, 
that date was presumably supplied by the veteran and 
contemporaneous records are more reliable in pinpointing 
dates and chronology.  As the new evidence is consistent with 
that already found in the claims file and does not constitute 
novel information, the Board finds that the reopening 
requirements of 38 U.S.C.A. § 5108 have not been met. 

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there is no 
basis for a grant of service connection for a disability 
absent medical evidence that the veteran presently has a 
chronic disability which had its onset or is otherwise 
related to service).  See also Hickson v. West, 12 Vet. App. 
247 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO obtained service 
medical records and VA medical records and informed the 
veteran of all applicable law and regulations and of the type 
of evidence necessary to substantiate his claim.  In view of 
the foregoing, the Board finds that VA has fully satisfied 
its duty to the veteran under VCAA.  As the RO fulfilled the 
duty to assist, and because the change in law has no material 
effect on adjudication of his claim, the Board finds that it 
can consider the merits of this appeal without prejudice to 
him.  See Bernard v Brown, 4 Vet. App. 384 (1993).  The Board 
notes that the RO did not arrange for the VA medical 
examination mandated in certain situations by VCAA.  However, 
as the benefit sought is granted, the veteran is not 
prejudiced by such possible oversight.  Id.

The veteran is shown to have had mumps during service.  He 
complained of testicular pain for many years and has been 
diagnosed recently with testicular atrophy.  During his 
August 2001 hearing, he stated that he had "problems with 
his groin" since having the mumps in 1943, but that 
treatment was not provided in service.  In July 2000, a VA 
physician opined that his testicular atrophy was secondary to 
scarring from his prior episode of mumps in the service.

In order for service connection to be granted, there must be 
a present disability.  38 C.F.R. § 3.303; Gilpin, supra.  The 
veteran has a present disability in the form of testicular 
atrophy and pain.  Also, for service connection to be 
granted, there must be a link between the present disability 
and service.  38 C.F.R. § 3.303.  In July 2000, a VA 
physician opined that his present testicular atrophy, pain, 
and other symptoms resulted from mumps suffered in 1943 
during service.  As the evidence weighing in favor of this 
claim and that weighing against it is at least in relative 
equipoise, the benefit of any doubt must be resolved in favor 
of granting service connection for testicular atrophy.  See 
Gilbert, supra.; 38 U.S.C.A. § 5107. 

	
ORDER

New and material evidence not having been submitted, service 
connection for enucleation of the left eye is denied.

Service connection for testicular atrophy is granted.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

